BELCHER, Judge.
Appellant is charged by indictment with the murder with malice of Woodie Johnson. After presentation of the indictment, the court without a hearing set the bond at $7,000. Thereafter, on a hearing under a writ of habeas corpus, the court refused to reduce the amount of bail.
The contention is that the bail of $7,000 is excessive. The only evidence introduced by the state on the hearing was the indictment and capias issued thereon.
The testimony offered by the appellant shows that he was living in the home of the deceased, and that the wife of the deceased was the sister of the appellant. The testimony of the'widow, who was present at the time of the killing, raises self-defense which was corroborated in part by the sheriff who arrived at the scene shortly after the killing.
Appellant had a meager amount of property and a unsuccessful effort was shown to have been made in his behalf to furnish bail.
As the matter is presented, the judgment of the trial court is reversed and the bail is reduced and fixed in the sum of $3,000.
Opinion approved by the Court.